Citation Nr: 0739527	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for overuse syndrome of the 
right leg.

2.  Entitlement to service connection for overuse syndrome of 
the right leg.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 25, 1981, to November 18, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 27, 2007, 
which vacated an April 2006 Board decision and remanded the 
case for additional development.  The issue initially arose 
from an August 2002 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2005, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The issue of entitlement to service connection for overuse 
syndrome of the right leg is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied 
reopening a service connection claim for overuse syndrome of 
the right leg; the veteran did not appeal, and the rating 
decision became final.

2.  Evidence received since the November 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for overuse syndrome of the right leg.
CONCLUSIONS OF LAW

1.  The November 2001 rating decision which denied reopening 
a service connection claim for overuse syndrome of the right 
leg is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2007).

2.  New and material evidence was received, and the claim for 
entitlement to service connection for overuse syndrome of the 
right leg is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2002.  That letter, generally, notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that she send in any evidence in her 
possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  

The Court in Dingess/Hartman also found that the VCAA notice 
requirements applied to all elements of a claim.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  Here, the notice requirements pertinent to the 
issue addressed in this decision have been met and all 
available identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in a 
claim involving a disability rating and an effective date for 
the award of benefits is harmless error.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a November 2001 rating decision the RO denied reopening a 
service connection claim for overuse syndrome of the right 
leg.  It was noted, in essence, that evidence demonstrating a 
present knee disability as a result of service had not been 
submitted, which was the basis of the denial of service 
connection in a July 1983 Board decision.  The veteran did 
not appeal the rating decision, and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2007).

Evidence considered at the time of the November 2001 rating 
decision includes service medical records which show an 
unremarkable entrance examination in January 1981.  According 
to service medical records, the veteran was seen several 
times in October 1981 for complaints of right leg pain after 
excessive walking.  Records noted that on October 9, 1981, 
there was tenderness of the entire tibia, that on October 13, 
1981, there was moderate right leg pain and edema, and on 
October 19, 1981, there was tenderness in the anterior medial 
tibia, medial tibia border and calf, swollen and painful 
joints, and strain of the right knee.  A temporary physical 
profile report noted overuse syndrome of the right lower 
extremity.  A November 1981 treatment record noted clinical 
crepitation of the right knee joint and subjective pain.

A March 1982 VA examination revealed no pathology of the 
right hip or right knee, but there was sacralization of the 
L5 vertebra.  Private medical reports dated in September 1991 
show x-rays revealed no apparent bone or joint abnormality of 
the right hip or right ankle, but noted soft tissue 
calcification of the medial aspect of the right knee 
consistent with Pellegrini-Stieda's disease.  Records dated 
in January 1992 show that lumbar magnetic resonance imaging 
(MRI) and bone scans were normal; x-rays of the hips and 
right tibia and lumbar spine were also normal.  There was 
evidence of an old right knee injury at the medial knee and 
little calcification of the medial femoral condyle.  An 
October 1992 VA examiner found no evidence of a neurological 
problem.  A letter from private physician, Dr. T.G., stated 
that he had seen the veteran in July and December 1991 and 
August 1992 for complaints of right and bilateral leg pain.  
The veteran had a hearing with a hearing officer on April 12, 
1993, where she testified that she had experienced right leg 
pain since basic training.

VA treatment records show that the veteran was seen from 
April to September 1993 for pain and swelling in the calf and 
joint.  The probable diagnosis was rheumatoid arthritis and 
collagen vascular disease.  Treatment records from Kingstree 
Medical Center dated September 1998 show right leg pain of an 
unknown etiology, right ankle blisters, and a staph 
infection.  The evidence also included medical records from 
Dr. G.C., showing a complaint of right leg pain at the knee 
joint, chronic right knee, and no edema of the right knee.

Evidence received since the November 2001 rating decision 
includes medical treatment records from the Greeleyville 
Medical Center dated from September 1998 to July 2001.  The 
records note that there was no history of trauma to the 
veteran's legs and that she ambulated well with no gait 
disturbance.  There was no right leg crepitus or edema, but 
there was extreme right tibia pain.  Reports show that she 
complained of severe pain, but there were no clinical 
findings to justify her complaints.  X-rays showed a normal 
lumbar spine, mild degenerative changes of the right hip, 
soft tissue swelling with no focal erosive/destructive 
changes of the left foot, and a normal right knee and ankle.  
The record also contains letters dated in September 2003, 
February 2004, and August 2004 from Dr. J.G., stating that he 
first saw the veteran in August 2003 for complaints of 
chronic back pain, which she stated had started during basic 
training.  The physician stated that the veteran's back pain 
radiated to the right lower extremity down to the right foot 
with some weakness.

At her March 2005 hearing the veteran testified that she had 
seen Dr. J.G. at least twice per month since August of 2003 
for her right leg pain, and that he told her that the bones 
in her leg were injured from being in the military.  She 
stated she was unable to drive or get around due to severe 
right leg pain.  

Based upon a comprehensive review of the evidence of record, 
the Board finds the evidence added since the last final 
rating decision is not cumulative or redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating that claim.  The basis of the prior denials of 
the veteran's service connection claim was, in essence, that 
there was no objective evidence of a present right lower 
extremity disability.  Although the opinions of Dr. J.G. are 
not supported by any medical rationale, they raise a 
reasonable possibility that the veteran's claim of service 
connection for overuse syndrome of the right leg may be 
substantiated as a result of a back disorder incurred in 
service.  Therefore, the claim must be reopened.




ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for overuse syndrome of the 
right leg; to this extent the appeal is granted.  


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate her claim by correspondence provided during the 
course of this appeal.  She was not, however, provided VCAA 
notice as to all elements of the claim.  Therefore, 
appropriate action should be taken to ensure that adequate 
VCAA notice is provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in a claim for 
disability compensation requires that VA provide a medical 
examination or obtain a medical opinion when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran contends that she has a right lower 
extremity disability that has persisted since active service.  
The pertinent evidence of record shows that she complained of 
leg pain during active service in October 1981, that a March 
1982 VA examination revealed no pathology of the right hip or 
right knee but noted sacralization of the L5 vertebra, that a 
September 1991 x-ray revealed soft tissue calcification of 
the medial aspect of the right knee consistent with 
Pellegrini-Stieda's disease, and that the September 2003, 
February 2004, and August 2004 opinions from Dr. J.G. related 
the veteran's complaints of right lower extremity pain since 
active service to a chronic low back disorder.  In light of 
the inconsistent medical opinions of record, the Board finds 
additional development is required prior to review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is a 50 percent 
probability or greater (as likely as not) 
that she has a present right lower 
extremity disorder as a result of active 
service (to include any continuity of 
symptomatology due to an injury during 
active service).  Any opinion provided 
must be reconciled with the evidence of 
record, including the October 1981 
service medical report findings, the 
March 1982 examination findings of no 
pathology of the right hip or right knee 
but sacralization of the L5 vertebra, the 
September 1991 x-ray findings of soft 
tissue calcification of the medial aspect 
of the right knee consistent with 
Pellegrini-Stieda's disease, and the 
September 2003, February 2004, and August 
2004 opinions from Dr. J.G. relating leg 
pain to a back disorder. 

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
the benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case 
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


